Claims 1, 3-17, 19-27, 29-32, are pending in this application.
Claim 2, 18, 28, 33-39, are deleted.
Restriction
In the interview with the Examiner on 2/22/21, Applicant elected the species of claim 17.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-32, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“In the context of determining whether sufficient utility as a drug, medicant, and the like in human therapy has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [compounds and the utilities] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965). 
 “A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
“Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.” In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The claimed inventions are not enabled for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The compounds embraced by the claims are so numerous and are in the hundreds or possibly thousands. The nature of the invention is using the compounds as pharmaceuticals.
The state of the prior art is that enzymes react in a lock and key mechanism and the structure of the compound must be specific. The presence of methyl instead of H changes the binding of a compound with an enzyme. For example, theophylline and caffeine differ by a methyl group but one is used as a bronchodilator while the other is not used as a pharmaceutical. Hence, there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Claims 31-32, are drawn to treatment of cancers. However, there is no evidence in the instant specification that the compound would treat all the five categories of cancers namely: carcinoma, sarcoma myeloma, leukemia, lymphoma and mixed types.  For a compound to treat all forms of cancer it must be effective against all the five categories of cancer. There is no evidence that the instant compounds would treat all forms of cancers. According to Matthews et al., Cancer Res. (2007), Vol. 67(6), pages 2430-2438 (www.aacrjournals.org), not only is cancer in human requires chronic exposure to a combination of cancer or tumor promoters, activating protein and nuclear factor activation are required during promotion and progression of cancers. For example, cervical cancer may be initiated by exposure to HPV (e.g. HPV16), it requires many years of promotion such as exposure to estrogen as well as exposure to HPV16-E7 oncoprotein. See Matthews et al., Ibid. However, the authors state that skin carcinogenesis is unique for not requiring nuclear activation.  
The “fact that art of cancer chemotherapy is highly unpredictable places on drug patent applicants to provide basis for believing speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 Even though “the state of cancer treatment has advanced remarkably, decisional law would seem to indicate that the utility is sufficiently unusual to justify an examiner’s requiring substantial evidence, which may be in the form of animal tests.” Ex parte Krepelka, et al. 231 USPQ 746 (BdPatApp&Int, 1986). There are no assays performed with cell-line from each category of cancers, results of such assays and a discussion of the results establishing nexus between the results and treatment of each type of cancers. The rejection would be overcome by deleting claims. 
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the specification and the claims and a zone of uncertainty within the claims.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  There is no evidence in the specification that established correlation between the disclosure and the instantly claimed compounds and treatment of all cancers.  See Ex parte Mass, 9 USPQ2d 1746, (187).   
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time it was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  
Applicant should note that enablement requirement is an “essential material”. See 37 CFR 1.57(b), 1.57(c)(1) to (3). See also MPEP 608.01(p), which states as follows: 
In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found”. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, 19-27, 29-32, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Less than, “<12”, e.g. claim 1, at position R1 renders the claims indefinite. Zero is less 12. Applicant couldn’t have intended to claim zero cycloalkyl. By deleting the symbol in every occurrence the rejection would be overcome. Other appropriate corrections are required.
 The term “further”, e.g. claims 1, 3-5, implies the cited compounds are in additional to compounds of formula I.  By deleting “further” in every occurrence the rejection would be overcome. 
Response
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. Applicant contends claims 29-32 are not drawn to treatment of cancer. This is not true because claims 31-32 are drawn to treatment of cancer. In referring to the specification, [0047], applicant contends the low end of less than, “<12”, is “the minimum number as small as possible”.   This calls for individual interpretation by different person of ordinary skill in the art, which under the US patent practice is the absolute definition of indefinite description. Zero, in the Examiner’s interpretation is “the minimum number . . .  possible” because it is a number. Wikipedia, https://en.wikipedia.org/wiki/parity_of_zero, visited 9/10/21.  Applicant asserts, “further” was deleted in claims 2-5. This is not correct. While claim 2 was deleted, “further” is not yet deleted in claims 3-5. The rejection suggested “further” must be deleted in every occurrence but the term is still in other claims, e.g. claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-32, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US 2017/00015680 A1 (effective filed date 5/9/14).
Chen et al., disclosed compounds at pp. 3-14, composition thereof for treatment of cancers by inhibiting the activity of SHP2, optionally in combination with other known drugs. See the entire document, particularly [0002] to [0007] and [0148] to [0242].  The inhibition is allosteric. See [0005] to [0007] and [0028].
Response
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. Applicant couldn’t find SHP2 siRNA in Chen et al., agreed the reference disclosed treatment of cancer and asserts the instant claims are not drawn to treatment of cancer. This is not true. Applicant should revisit the prior art, particularly [0002]-[0007], wherein SHP2 is disclosed and claims 31-32 are drawn to treatment of cancer. Applicant deleted reference to SHP2 siRNA in the amendment filed 9/7/21. Therefore, the argument is not relevant to the pending claims.  
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be 

Claims 1, 3-17, 19-27, 29-32, are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al., US 2017/00015680 A1, in view of  Giri et al., Arteriosclerosis, Thrombosis, Vascular Biology (2012) vol. 32, pp. 1943-50 and Luo et al., Med. Chem. (2014) vol. 4(4), pp. 435-438. 
Applicant claims methods of treating Rabson-Mendenhall syndrome, Donohue syndrome or Leprechaunism: all are known as insulin resistance disorders (diabetes mellitus, DM) comprising administering the compounds are formula I (SHP2 inhibitors). In preferred embodiments the insulin resistance is due to genetic mutations, the patient has cancer and the cancer is treated. Applicant also claims combination therapy for diabetes and cancer.  
Determination of the scope and content of the prior art (MPEP 2141.01 
Chen et al., teach as set forth above under anticipatory rejection. 
Giri et al., teach treatment of insulin resistance by interfering the activity of SHP2 with small molecule interfering RNA (siRNA). See the entire document, particularly the abstract, introduction, figures and the discussion.
Luo et al., disclosed hyperactivity of SHP2 activates the pathways leading to insulin resistance and cancers. See the entire document, particularly figure 1, pp. 436.
 Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Chen et al., is that the prior art fails to teach treatment of insulin resistance.
The difference between the instant invention and Giri et al., is that the SHP2 inhibitors are different. 
The difference between the instant invention and Luo et al., is that the prior art did not teach treatment. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is because applicant wanted to treat insulin resistance and cancer. Applicant also, wanted to avoid the prior arts.
Chen et al., disclosed the compounds as SHP2 inhibitors useful for treating SHP2 associated diseases. It is well-known in the art that insulin resistance mutant genes are associated with Rabson-Mendenhall syndrome, Donohue syndrome and Leprechaunism, see OMIM-14670-Insulin Receptor-INSR (1966), pp. 1-27, https://www.omim.org/entery/147670, visited 2/22/21.  Giri et al., further teach treatment of insulin resistance by interfering the activity of SHP2 with siRNA and Luo et al., teach hyperactivity of SHP2 activates the pathways leading to insulin resistance and cancers. Having known these, one of ordinary skill who wanted to treat insulin resistance and cancers would have known and be motivated to administer the compounds by Chen et al., at the time the invention was made with reasonable expectation of success.  
 The second drugs in the combination therapies of claims 26-27 and 31-32 are well-known commercial products for treating diabetes and cancers, respectively.  Combination In re Crockett, 126 USPQ 186 (CCPA, 1960).  
The insulin receptor mutant genes in claim 25, can be determined by conventional techniques known in the art. For example, see Ardon et al., Mol. Gen. & Metabolism Receptors (2014), pp. 71-84, identified insulin receptor mutant genes, using PCR. OMIM-14670-Insulin Receptor-INSR (1966), pp. 1-27, identified some insulin receptor mutant genes in claim 25 and performed their sequencing, including genes for Rabson-Mendenhall syndrome, Donohue syndrome or Leprechaunism, etc., https://www.omim.org/entery/147670, visited 2/22/21.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to use conventional techniques disclosed in Ardon et al., and/or OMIM-14670, to identify insulin receptor mutated genes.  Such is deemed invention of reasoning not of creativity, KSR, supra.  
Claims 1, 3-17, 19-27, 29-32, are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Chen et al., teach compounds of formula I as inhibitors of SHP2 and combination therapy further comprising know drugs. The claimed second drugs are well-known commercial products, and inhibition of SHP2 in the In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR. 
Response
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. Applicant contends the claims are not drawn to treatment of cancer. This is not true because claims 31-32 are drawn to treatment of cancer. Applicant further contends Chen et al., did not teach the compounds are for treating insulin resistance, Luo et al., and Giri et al., do not disclosed the compounds and therefore, one ordinary skill would not have reasonable expectation of success for the invention.  This is not persuasive.
Chen et al., disclosed the compounds as SHP2 inhibitors useful for treating SHP2 associated diseases. It is well-known in the art that insulin resistance mutant genes are associated with Rabson-Mendenhall syndrome, Donohue syndrome and Leprechaunism, etc. For example, see OMIM-14670-Insulin Receptor-INSR (1966), pp. 1-27, https://www.omim.org/entery/147670, visited 2/22/21.  Giri et al., further teach treatment of insulin resistance by interfering the activity of SHP2 with siRNA and Luo et al., teach hyperactivity of SHP2 activates the pathways leading to insulin resistance and cancers. Having known these, one of ordinary skill who wanted to treat insulin resistance and cancers would have known and be motivated to administer the compounds by Chen et al., at the time the 
Applicant’s argument relates to absolute predictability. As held in Ex parte Engelhardt, 208 USPQ 343, 351 (Bd. Pat. App. & Int., 1980) and affirmed in In re Merck, 231 USPQ 375 (Fed. Cir. 1986), absolute predictability is not required by the Patent Statues. Section 103 of the Statues merely requires that there be a reasonable expectation, or some predictability. 
Applicant further argues the work by Luo et al., is complex and not clear to one of ordinary skill in the art. If this is true why was the reference filed by applicant? Applicant’s argument is mere argument and does not take the place of evidence. In re Schulze, 145 USPQ 716 (CCPA, 1965).  While it is not clear to applicant, it may be clear to other scientists such as the Examiner.
Applicant argues against the references individually. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Each prior art must be read, not in isolation, but for what it fairly teaches in combination with the others as a whole. Each element of the claims is disclosed by the combined prior arts, inherent therein or well-known in the art.
Applicant asserts examples in the instant specification show unexpected result date but fails to cite the section of the specification or discuss the data. Under the US patent practice a persuasive showing of unexpected results requires evidence showing 1) the result is truly unexpected, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995); 2) that the result is commensurate in scope with the claim, In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005); 3) the result is a comparison with the closest prior art, In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); 4) that improved properties or functions represent a difference in kind not in degree, In re Iron Grip Barbell Co., Inc. 392 F.3d. 1317, 1322 (Fed. Cir. 2004); In re Harris, supra; and 5) are In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995). “It is within the discretion of the trial of fact to give each item of evidence such weight as it feels appropriate.” Velander v. Garner, 348 F.3d 1359, 1371 (Fed. Cir. 2003). Applicant is required to meet above requirements but met none. 
No rebuttal is filed of the rejection that the combination of non-patentable inventions is not patentable under the US patent practice. Applicant cannot circumvent the Statutes by combining non-patentable inventions. 
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
September 11, 2021